Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 13-15 are canceled. Claims 26-29 are new. Claims 1-2, 16, and 24, 26-29, after amendment, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020, 6/9/2021, and 9/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 16 and 29 are objected to because of the following informalities:  Claims 16 and 29 depend from claim 15 which has been canceled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites: The detection and response system of claim 26, wherein the plurality of controller components includes a valve and wherein the physical operation of the controlled component is one of transitioning the valve from a closed state and transitioning the valve from an open state. No adequate support has been found in original specification for this claim.  Original specification merely disclose the sensor devices may include various sensor devices including actuators, thermostats, values etc.  No operation details with respect to details of operations as recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 16, 24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330238 A1, Luciw et al. (hereinafter Luciw) in view of US 2021/0150757 A1, Mustikovela et al. (hereinafter Mustikovela).


As to claim 1, Luciw discloses a detection and response system comprising: 
a central server including at least one continuously trained neural network (Fig 1; pars 0009, 0012, 0019, 0023, a central server for training or retraining a neural network including L-DNN, R-CNN); 
at least one remote system connected to the central server (Figs 1-2; pars 0016, 0019, 0050, edge computing device(s) connected to the server), the at least one remote system including a first sensor configured to provide an analyzable output corresponding to sensed information to an instanced copy of the continuously trained neural network (Figs 1, 10; pars 0006, 0009, 0014, 0018-0019, 0044, 0047, 0055, edge device(s) with sensors to capture images (e.g. sensed information for continual training of neural network) and 
a response system configured to generate a response to the instanced copy of the continuously trained neural network providing a positive detection (Figs 1-2; pars 0058, 0097, 0100, 0133, Modules A&B, the server and edge device(s) interactions with continuous/incremental training and instantaneous representations/classifier); 
the at least one remote system including a network of sensor devices (Figs 1, 10; pars 0044, 0047, 0055, 0112, 0128, 0133, a group of sensory inputs form a network of sensor devices) and the at least one remote system being configured to analyze data outputs from each of the sensor devices using the instanced copy of the continuously trained neural network (Figs 1, 10; pars 0044, 0047, 0047, 0055, 0060, 0077, 0086, 0129, 0140-0141, objects captured from sensors being analyzed and input to continuously trained network; claim 1, data collected by sensor being extracted with a neural network for classification); and 
a training module stored on the central server (Fig 1: 110, neural network modules A and B stored in a central server; Figs 2, 4; pars 0019, 0021, 0047, 0100), the training module being configured to update one of the continuously trained neural network and the instanced copy of the continuously trained neural network in response to receiving a data set including the positive detection (Fig 1; pars 0016, 0042, 0047-0048, 0054, 0091-0092, 0097, providing an incremental classifier (e.g. continuous training) with instantaneous representations and object detection).  

Luciw does not expressly disclose the network of sensor devices includes at least one at least one controlled component, and the generated response includes at least one control signal controlling a physical operation of the controlled component.
Nevertheless, Mustikovela, in the same or similar field of endeavor, additionally teaches the network of sensor devices includes at least one at least one controlled component, and the generated response includes at least one control signal controlling a physical operation of the controlled component (pars 0149-0150, 0230, steering and break actuators being the controlled components for controlling steer and break operations)
Therefore, consider Luciw and Mustikovela’s teachings as a whole, it would have been obvious to an ordinary skill in the art before the filing date of invention to incorporate Mustikovela’s teachings in Luciw’s method to provide an object detection and control system using a continuously trained neural network.

As to claim 2, Luciw as modified discloses the detection and response system of claim 1, wherein the at least one remote system is connected to the central server via one of a direct data connection, a networked data connection, and a cloud data connection (Luciw: pars 0009, 0037, 0100, a cloud-based server through a wired or wireless communication channel).  

3-12. (Withdrawn)
13-15. (Canceled)

As to claim 13, Luciw modified discloses the detection and response system of claim 1, wherein the at least one remote system is further connected to a network of sensor devices and wherein the at least one remote server is configured to analyze data outputs from each of the sensor devices using the instanced copy of the continuously trained neural network (Luciw: Figs 1, 10; pars 0044, 0078, 0133).  

As to claim 14, Luciw modified discloses the detection and response system of claim 13, wherein the response system is connected to the network of sensor containing devices (Luciw: Figs 1, 10).  

As to claim 15, Luciw modified discloses the detection and response system of claim 1, wherein the response system includes at least one controlled component, and the generated response is at least one control signal controlling an operation of the controlled component (Luciw: Fig 1; pars 0047, 0061, 0133, 0136, sensors activation, information capturing/consolidation, memory control etc.).  

As to claim 16, Luciw modified discloses the detection and response system of claim 15, wherein the at least one controlled component includes a plurality of distinct controlled components, wherein the at least one control signal includes a distinct control signal corresponding to each of the controlled components in the plurality of controlled components (Luciw: Fig 1; pars 0047, 0061, 0133, 0136, more than one sensors being under controlled) and wherein the plurality of distinct controlled components is at least two distinct types of controlled components and wherein the distinct control signals effect distinct physical actions (Mustikovela: pars 0149-0150, 0230, steering and break operations).  

17-23. (Withdrawn)

As to claim 24, it is a method claim with a broader scope of claim 1. Rejection of claim 1 is therefore incorporated herein.

25. (Withdrawn)

As to claim 26, Luciw as modified discloses the detection and response system of claim 16, wherein the plurality of controlled components includes at least one of an actuator, a thermostat, a valve and an alarm (Mustikovela: Figs 12, 21A, 21C; pars 0149-0150, actuators). 
 
As to claim 27, Luciw as modified discloses the detection and response system of claim 26. wherein the plurality of the controlled components includes an actuator and wherein the physical operation of the controlled component is actuation of the actuator (Mustikovela: pars 0149-0150, 0230, steering or break actuations).  

As to claim 28, Luciw as modified discloses the detection and response system of claim 26, wherein the plurality of controller components includes a valve (note: valve is a commonly used control/sensing/actuation device (see CN 109190226, google translate version being attached) and wherein the physical operation of the controlled component is one of transitioning the valve from a closed state and transitioning the valve from an open state (not weighted). 
 
As to claim 29, Luciw as modified discloses the detection and response system of claim 15. wherein the operation of the controlled component is a physical action of the controlled component (Mustikovela: pars 0149-0150, 0230).

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661